Citation Nr: 1014215	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right ankle arthroscopic debridement with 
arthritis on and after May 1, 2005.

2.  Entitlement to an effective date prior to May 1, 2005, 
for the 20 percent evaluation of the residuals of right ankle 
arthroscopic debridement with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  On and after May 1, 2005, the Veteran's service-connected 
residuals of right ankle arthroscopic debridement with 
arthritis was manifested by no ankylosis, deformity, lack of 
incoordination, or instability; neurologically normal; pain; 
stiffness; tenderness; swelling; soreness; fatigability; 
"minimal" arthritis; limping; reported flare-ups that 
lasted from 2 hours to several days; a reported inability to 
sleep; and dorsiflexion from between 0 (zero) and 15 degrees, 
and plantar flexion from between 5 and 25 degrees, with pain 
throughout each motion. 

2.  On December 10, 2004, the Veteran's claim for an 
evaluation in excess of 10 percent for residuals of right 
ankle arthroscopic debridement with arthritis was received by 
the RO.  

3.  The first objective evidence of record that the Veteran's 
residuals of right ankle arthroscopic debridement with 
arthritis were manifested by marked limitation of right ankle 
motion was no earlier than May 1, 2005.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of right ankle arthroscopic debridement with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5271 (2009).

2.  The criteria for an effective date prior to May 1, 2005, 
for the assignment of a 20 percent disability evaluation for 
residuals of right ankle arthroscopic debridement with 
arthritis have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  The 
RO's March 2005 and March 2006 letters to the Veteran 
satisfied the duty to notify provisions relating to the 
Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

Additionally, the March 2005 and March 2006 letters to the 
Veteran notified him that he must submit, or request that VA 
obtain, evidence of the worsening of his disability and the 
different types of evidence available to substantiate his 
claim for a higher rating.  Moreover, these letters informed 
him of the requirements to obtain a higher rating and 
notified him of the need to submit evidence of how such 
worsening effected his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, 
the Board finds that the content requirements of the notice 
VA is to provide have been met and no further development is 
required regarding the duty to notify.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the Veteran has been afforded several VA examinations that 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from March 
1968 to December 1969.  In August 2003, service connection 
was granted for residuals of an inservice right ankle injury 
and a 10 percent evaluation was assigned thereto, effective 
January 3, 2002.  Thereafter, the Veteran did not perfect an 
appeal and, thus, the August 2003 decision became final.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2009).  In December 2004, the Veteran submitted a 
claim of entitlement to an evaluation in excess of 10 percent 
for his service-connected residuals of an inservice right 
ankle injury.  The Veteran submitted evidence that he 
underwent right ankle surgery on March 11, 2005.  
Consequently, in November 2005, a temporary total rating was 
assigned, from March 11, 2005 to May 1, 2005.  See 38 C.F.R. 
§ 4.30 (2009).  On and after May 1, 2005, a 20 percent 
evaluation was assigned to the Veteran's service-connected 
residuals of an inservice right ankle injury, re-captioned as 
residuals of right ankle arthroscopic debridement with 
arthritis.  The Veteran perfected an appeal, seeking both an 
evaluation in excess of 20 percent on and after May 1, 2005, 
and an effective date prior to May 1, 2005, for the 20 
percent evaluation.  

I.  An Evaluation in Excess of 20 Percent for Residuals of 
Right Ankle Arthroscopic Debridement with Arthritis on and 
after May 1, 2005

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that 
staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).

On May 25, 2005, E.D.Z., M.D., stated that he performed the 
March 11, 2005 surgery on the Veteran's right ankle.  Dr. Z. 
also stated that the Veteran had progressed 
"satisfactorily" since the surgery, but had "some" 
residual postoperative pain.  Dr. Z. referred the Veteran for 
physical therapy and prescribed him an anti-inflammatory.  
Dr. Z. opined that the combination of physical therapy and 
the anti-inflammatory would alleviate the Veteran's residual 
"discomfort," but that some ankle pain may not respond to 
treatment.

In May 2005, the evidence of record included reports of 
ongoing physical therapy.  On May 25, 2005, the Veteran 
reported that the physical therapy had produced some 
progress, but that he still experienced pain with activity.  
There were 2 well-healed surgical portals; range of motion 
was deemed "good"; and there was no swelling.  In June 
2005, the Veteran reported golfing 9 holes, but stopped due 
to ankle swelling.

In June 2005, the Veteran underwent a VA examination to 
ascertain the then current severity of his residuals of right 
ankle arthroscopic debridement with arthritis.  The Veteran 
reported that since the March 11, 2005 surgery, he 
experienced "some" pain and stiffness.  At the time of this 
examination, the Veteran was not using assistive walking 
device, was not wearing a brace, and was then undergoing 
physical therapy.  The Veteran reported that he was retired; 
could perform activities of daily living; and that his ankle 
was bothered or irritated by repetitive use and changes in 
the weather.  The Veteran denied any other flare-ups.  Upon 
physical examination, the Veteran ambulated with a limp, but 
no brace or cane was needed.  The Veteran was able to raise 
on his toes and heels, and was able to partially squat.  
Examination of the ankle demonstrated arthroscopic scars; 
tenderness and soreness; slight swelling; and pain throughout 
the range of motion.  The Veteran was able to actively 
dorsiflex to 0 (zero) degrees and plantar flex to 25 degrees.  
The ankle was stable.  Repetitive motions caused increased 
aching, pain, soreness, tenderness, and fatigability, but did 
not alter the Veteran's range of motion.  Radiological 
examination of the Veteran's right ankle showed no fracture 
or dislocation; no destructive bone changes; and "minimal" 
arthritis.  The diagnosis was "residual post[-]op[erative] 
right ankle sprain."

In July 2005, a neurological examination of the Veteran's 
right ankle demonstrated normal sural sensory and tibial 
motor responses.  Further a needle electromyograph of the 
Veteran's right foot muscles was normal.  The impression was 
a "normal study."


In August 2005, the Veteran underwent a VA examination to 
ascertain the then current severity of his residuals of right 
ankle arthroscopic debridement with arthritis.  The Veteran 
reported pain of 7 on a 10-point pain scale; stiffness; 
fatigability; swelling; heat; redness; occasional 
instability; and a lack of endurance.  Following the March 
2005 surgery, the Veteran also reported that he continued to 
experience pain that had not significantly improved.  The 
Veteran stated that the next step in terms of treatment was 
either ankle replacement or fusion.  The Veteran reported 
flare-ups that lasted from 2 hours to several days, which 
included pain of 10 on a 10-point pain scale, an inability to 
walk, and required sitting with his ankle elevated.  The 
Veteran also reported that his right ankle disability 
prevented him from prolonged walking or standing; 
recreational activities; or performing repetitive motions.  
Upon physical examination, the Veteran walked with a limping 
gait favoring his right ankle.  There were healing scars 
secondary to arthroscopic surgery and tenderness to palpation 
on the anterior and medial aspect of the ankle joint, with 
some slight swelling.  The Veteran was able to dorsiflex to 
10 degrees, plantar flex to 20 degrees, inversion to 15 
degrees, and eversion to 10 degrees.  Pain was reported 
throughout the range of motion, but decreased range of motion 
with repetitive use was not shown.  There was "slight" 
anterior laxity.  The assessment was right ankle strain, 
without evidence of tendonitis on x-ray or physical 
examination, and no neuropathy.

In a November 2005 addendum to the June 2005 opinion, the 
examiner opined that the minimal arthritis shown was 
secondary to the Veteran's inservice right ankle injury.  
Specifically, the examiner stated, "[y]ears following trauma 
or injury, patients often develop degenerative changes in the 
affected joints."

In a separate November 2005 treatment report, a physical 
examination demonstrated pain on palpation of the anterior 
aspect of the Veteran's right ankle and pain throughout range 
of motion testing.  The Veteran's right ankle range of motion 
was noted as being "slightly decreased," but was not 
reported in terms of degrees.

A February 2006 magnetic resonance imaging scan resulted in 
diagnoses of peroneus brevis tendon disease, tendonopathic 
without discrete longitudinal split tear.  The peroneus 
longus tendon was most substantially involved, intermediate-
grade overall.  Later in February 2006, the Veteran reported 
these findings to Dr. Z.  Upon physical examination, the 
Veteran's range of motion was characterized as "good," but 
was not reported in terms of degrees.  Pain was most notable 
during dorsiflexion.  In May 2006, a physical examination 
echoed the findings from the February 2006 examination.

In May 2007, a neurological examination of the Veteran's 
right ankle demonstrated normal sural sensory peroneal motor 
responses.  Although abnormalities were detected in both the 
Veteran's left ankle and bilateral wrists, his right ankle 
was otherwise normal.

At the December 2007 Board hearing, the Veteran and his 
spouse testified about the symptoms of and difficulties 
associated with the Veteran's service-connected right ankle 
disability, including pain, swelling, locking, giving-away, 
and instability.  The Veteran stated that the next treatment 
options for his right ankle were either ankle replacement or 
fusion.  Shortly after the Board hearing, the Veteran 
asserted that his right ankle had worsened.  Specifically, 
the Veteran stated that he was experiencing increased pain, 
inability to sleep, and stiffness.

In April 2009, the Veteran underwent a VA examination to 
ascertain the severity of his right ankle disability.  At the 
time of the examination, the Veteran was not wearing an ankle 
brace or using shoe orthotics.  The examiner reviewed the 
Veteran's medical history and the findings from previous 
tests and examinations.  Upon physical examination, the 
Veteran walked with a "significant" limp.  The Veteran's 
right ankle appeared to be swollen when compared to his left, 
but there was no increased warmth, focal point of erythema, 
or effusion.  There were "significant" varicosities on the 
Veteran's right lower extremity, mainly around the ankle, 
which were "probably" contributing to some of the swelling 
in the anterior aspect of the Veteran's ankle.  There was 
also swelling in the medial and lateral aspects and 
tenderness to palpation over the entire ankle and bottom of 
the foot.  The Veteran was able to dorsiflex to 15 degrees; 
plantar flex to 15 degrees; inversion was 5 to 10 degrees; 
and eversion was 0 (zero) degrees.  The Veteran reported pain 
and tenderness throughout all motions.  After repeated 
motions, the Veteran's range of motion decreased due to pain 
and fatigue.  Specifically, after repeated motion the Veteran 
was able to dorsiflex to between 5 and 10 degrees; plantar 
flex to 5 degrees; and inversion and eversion were 0 (zero) 
degrees.  There was no lack of incoordination and lack of 
right ankle endurance was deemed due to increasing pain.  
There was no ankylosis, deformity, or instability.  A 
magnetic resonance imaging scan resulted in diagnoses of 
nonspecific subcutaneous edema, medially; no acute 
ligamentous or osseous abnormality; evidence of remote medial 
and lateral collateral and syndesmotic ligamentous injuries; 
evidence of previous longitudinal tears of the peroneus 
longus and brevis; and incidental accessory flexor digitorum 
longus muscle and tendon.  Radiological examination of the 
Veteran's right ankle demonstrated remote trauma of the 
medial and lateral malleoli; tibiotalar effusion; and 
calcaneal enthesopathy.

The normal ranges of ankle motion are 0 to 20 degrees for 
dorsiflexion, and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2009).  38 C.F.R. § 4.71a, 
Diagnostic Code 5271, provides for a 10 percent evaluation 
for "moderate" limitation of ankle motion, and a maximum 20 
percent evaluation for "marked" limitation of ankle motion.  
The words "moderate" and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board evaluates all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2009).

The Veteran's service-connected residuals of right ankle 
arthroscopic debridement with arthritis are assigned the 
maximum 20 percent evaluation on and after May 1, 2005, under 
Diagnostic Code 5271.  As such, a higher evaluation under 
Diagnostic Code 5271 is not available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Further, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5272, 5273, 5274 (2009), which concern other ankle 
disabilities, also provide for a maximum 20 percent 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Consequently, a rating in excess of 20 percent on 
and after May 1, 2005, is not available under Diagnostic 
Codes 5272, 5273, or 5274.  

The Board also considered the Veteran's claim under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2009), which provides for 
ratings in excess of 20 percent for ankle disabilities 
involving ankylosis.  The evidence of record dated on and 
after May 1, 2005, however, does not demonstrate that the 
Veteran's service-connected right ankle disability was marked 
by ankylosis.  In fact, in April 2009, the examiner 
specifically found that the Veteran's right ankle was not 
ankylosed.  As such, the Board finds that Diagnostic Code 
5270 is inapplicable herein.  Consequently, the 20 percent 
evaluation assigned to the Veteran's residuals of right ankle 
arthroscopic debridement with arthritis on and after May 1, 
2005, pursuant to Diagnostic Code 5271, is the maximum 
schedular evaluation available.

Consideration has been given to whether there is any 
additional functional loss not contemplated in the current 20 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, VA regulations concerning functional loss are not 
applicable where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated.  
VAOPGCPREC 36-97 (consideration must be given to the extent 
of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a 
veteran has received less than the maximum evaluation"); see 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(concluding that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (noting that although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Given that the Veteran's service-
connected right ankle disability has been assigned the 
maximum evaluation under Diagnostic Code 5271, an increased 
disability rating based on functional loss is not available.  
Id.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).


The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 20 
percent rating inadequate.  The Veteran's service-connected 
residuals of right ankle arthroscopic debridement with 
arthritis are evaluated as a musculoskeletal disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the 
criteria of which is found by the Board to specifically 
contemplate the impairment level caused by his 
service-connected right ankle disability.  Id.  
Manifestations of the Veteran's service-connected residuals 
of right ankle arthroscopic debridement with arthritis are 
pain; stiffness; tenderness; swelling; soreness; 
fatigability; "minimal" arthritis; limping; reported flare-
ups that lasted from 2 hours to several days; a reported 
inability to sleep; and dorsiflexion from between 0 (zero) 
and 15 degrees, and plantar flexion from between 5 and 25 
degrees, with pain throughout each motion, but with no 
ankylosis, deformity, lack of incoordination, or instability; 
and neurologically normal.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 20 
percent disability rating.  The criteria for a 20 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology on and after May 1, 2005, and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to a 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

While there may have been day-to-day fluctuations in the 
Veteran's service-connected right ankle disorder during the 
period of time discussed herein, the evidence shows no other 
distinct periods of time during which the Veteran's 
service-connected right ankle disorder varied to such an 
extent that a rating in excess of 20 percent would be 
warranted.  Thus, staged ratings are not in order.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007),

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of that 
already assigned to the disability at issue at any time 
during the appeal period in question, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Effective Date Prior to May 1, 2005 for the Assignment 
of 20 Percent for Residuals of Right Ankle Arthroscopic 
Debridement with Arthritis

Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is a "communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2009).  VA must look to all communications from a 
veteran that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b) (2009).  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  

On December 10, 2004, the Veteran's claim of entitlement to 
an evaluation in excess of 10 percent for his service-
connected residuals of an inservice right ankle injury was 
received by the RO.  In November 2005, a temporary total 
rating was assigned from March 11, 2005 to May 1, 2005, for 
convalescence following right ankle surgery.  See 38 C.F.R. 
§ 4.30.  On and after May 1, 2005, a 20 percent evaluation 
was assigned to the Veteran's now titled service-connected 
residuals of right ankle arthroscopic debridement with 
arthritis.  The Veteran perfected an appeal, seeking to 
establish December 10, 2004 as the effective date for the 20 
percent evaluation.  Given that the Veteran was granted a 
temporary total rating from March 11, 2005 to May 1, 2005, a 
grant of an effective date for the 20 percent evaluation 
during this period is moot.  As such, the Veteran's claim of 
entitlement to an effective date prior to May 1, 2005 for the 
grant of 20 percent is, effectively, a claim of entitlement 
to an effective date prior to March 11, 2005 for the grant of 
20 percent.  Consequently, the Board will consider the 
relevant evidence of record dated from December 10, 2003 to 
March 11, 2005.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper, 10 Vet. App. at 126.

There is no medical evidence of record pertaining to the 
Veteran's service-connected right ankle disorder of record 
from December 10, 2003 to the date of receipt of the 
Veteran's claim at issue on December 10, 2004.  Accordingly, 
the exception to the general rule noted above to effective 
dates is not applicable to this claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 
126.  

In December 2004, the Veteran complained of right foot and 
ankle pain.  At the time of this examination, the Veteran was 
using a cam walker.  A physical examination demonstrated no 
pain upon palpation along the lateral aspect of the ankle, 
but significant pain along the medial aspect.  Radiological 
examination revealed no bone pathology.  The assessment was 
peroneal tendon rupture.

In January 2005, a magnetic resonance imaging scan led to a 
diagnosis of low-grade capsulosynovitis, mild chondromalacia 
of the talar dome, but without discreet osteochondritis 
dissecans.  There was also evidence of prior ligamentous 
injuries, but no current tear; tendons were intact.

On February 2, 2005, a physical examination demonstrated no 
appreciable differences since the January 2005 examination.  
The Veteran was directed to continue using the cam walker.  
On February 16, 2005, the Veteran reported that his right 
ankle pain had "resolved by 50 [percent]" since utilizing 
the cam walker, but that he still experienced "significant" 
pain.  In a letter dated on February 16, 2005, Dr. Z. stated 
that the Veteran had been his patient since December 2004, at 
which time the Veteran sought treatment for right ankle pain.  
Dr. Z. also stated that the Veteran had not responded well to 
conservative treatment consisting of cam walker 
immobilization, cortisone injections, and non-steroidal anti-
inflammatory medications.  As such, Dr. Z. scheduled the 
Veteran for an arthroscopic examination to determine the need 
for surgical intervention.

On March 1, 2005, the Veteran presented for a surgical 
consultation with Dr. Z.  After thoroughly reviewing the 
pathology and treatment options, it was decided that surgical 
intervention would be appropriate.

On March 11, 2005, the Veteran underwent a right ankle 
arthroscopic debridement and a synovectomy/chondroplasty.  
Dr. Z. characterized these procedures was being "extensive" 
in nature.  Both the pre- and post operative diagnoses were 
right ankle one capsulitis synovitis/chondromalcia and 
chronic pain. 

In December 2007, the Veteran testified that he underwent 
arthroscopic surgery on March 11, 2005.  The Veteran also 
testified that the symptoms associated with his service-
connected right ankle disability were the same before and 
after the surgery.  As such, the Veteran asserted that the 
effective date assigned to the grant of 20 percent for his 
service-connected right ankle disability should be the date 
of his claim, December 11, 2004.

As discussed above, the Veteran's service-connected right 
ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, which provides for a 10 percent evaluation for 
moderate limitation of ankle motion, and a maximum 20 percent 
evaluation for marked limitation of ankle motion.  The 
Veteran's service-connected right ankle disability has 
already been assigned a 10 percent evaluation prior to March 
11, 2005.  As such, in order to support the Veteran's claim 
of entitlement to an effective for the grant of 20 percent, 
the evidence of record must demonstrate marked limitation of 
right ankle motion prior to March 11, 2005.  

The evidence of record from December 10, 2003 to March 11, 
2005 does not include an assessment of the Veteran's right 
ankle range of motion, in terms of degrees or otherwise.  
Consequently, the Board finds that the evidence of record 
prior to March 11, 2005, including the evidence dated within 
the 1-year period preceding the Veteran's December 10, 2004 
claim, does not support a rating in excess of 10 percent for 
his service-connected residuals of right ankle arthroscopic 
debridement with arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274.   

The Board has considered the lay statements submitted by the 
Veteran in support of his claim.  These statement briefly 
described observable symptoms of the Veteran's right ankle 
disability and included assertions that the Veteran's right 
ankle disability had worsened over time, including a more 
noticeable limp and a decreasing ability to walk distances.  
These statements, however, did not include dates or 
references to a time period as to when the Veteran's symptoms 
were observed.  Thus, these statements lacked the specificity 
necessary to be probative in this matter.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992)(finding that evidence 
favorable to the appellant's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service is insufficient to establish service 
connection).
  
As the evidence prior to March 11, 2005, does not show 
symptomatology satisfying the criteria for a rating in excess 
of 10 percent, the preponderance of the evidence is against 
the Veteran's claim for entitlement to an effective date 
prior to March 11, 2005, for an evaluation of 20 percent for 
residuals of right ankle arthroscopic debridement with 
arthritis.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 U.S.C.A. 
§§ 5107(b), 5110(a); 38 C.F.R. § 3.400(o)(1); see also 
Gilbert, 1 Vet. App. at 53.


ORDER

An evaluation in excess of 20 percent for residuals of right 
ankle arthroscopic debridement with arthritis, on and after 
May 1, 2005, is denied. 

An effective date prior to May 1, 2005 for the assignment of 
a 20 percent evaluation for residuals of right ankle 
arthroscopic debridement with arthritis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


